Maeshall, J.
The only questions presented on this appeal relate to proceedings for a change of venue and to the exceptions taken to the admission of evidence of the con*59tents of plaintiff’s books, without any foundation being laid therefor. The same questions were raised and determined in F. Dohmen Co. v. Niagara Fire Ins. Co., ante, p. 38. The decision in that case rules this, and requires a reversal of the judgment appealed from.
By the Court.— The judgment of the superior court is reversed, and the cause remanded for a new trial.